                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MISSOURI
                                  ST. JOSEPH DIVISION

    DALLAS NAUMAN,

                  Plaintiff,

    v.                                               No. 5:18-cv-06159-NKL

    ANDREW SAUL,
    Commissioner of Social Security,

                  Defendant.

                                             ORDER

          Plaintiff Dallas Nauman seeks review of the decision by Defendant denying his claim for

Supplemental Security Income. For the reasons set forth below, the Court affirms the ALJ’s

decision.


     I.   BACKGROUND

          Nauman filed an application for Supplemental Security Income on July 13, 2016 and

Disability Insurance Benefits on August 12, 2016 under Titles XVI and II of the Social Security

Act, respectively. Tr. 155–59, 163–64. Nauman claims he became disabled on June 18, 2016,1

Tr. 30, and listed the following causes of his disability: chronic nausea, stomach and abdomen

pain, lymphoma stomach cancer in remission, digestive issues, frequent vomiting, multiple

stomach surgeries, chronic fatigue and confusion, problems with bending, stooping, standing, and

walking, and weakness in his lumbar back, Tr. 185. Shortly after his alleged onset date, he reported

taking, pursuant to prescriptions, Baclofen for pain, Norco, Pepcid and Viokase for digestive



1
 Nauman originally claimed he became disabled April 7, 2015, Tr. 156, but Mr. Nauman amended
his alleged onset date during his hearing before the ALJ, Tr. 30.



                                                 1
issues, Promethazine and Zofran for nausea, Xanax for anxiety and Pamelor for depression. Tr.

188. He has an eighth-grade education level and had worked in construction for approximately 20

years, but he stopped working in 2013 due to his condition. Tr. 186–87.

       The Administrative Law Judge (ALJ) concluded, after a hearing, that Plaintiff had the

following severe impairments: left hip fracture, status post pinning, osteoarthritis of the right

thumb, gastroesophageal reflux disease, gastroparesis, pancreatitis, reactive gastropathy, peptic

ulcer disease, sun sensitivity, history of fibromyalgia/myofasciitis, history of chronic obstructive

disorder, learning disorder, alcohol abuse/dependence, and cognitive neurological disorder due to

past chemotherapy. Tr. 13. The ALJ nonetheless concluded that Nauman retained the residual

functional capacity (“RFC”) to perform work as follows:

       sedentary work . . . including the ability to lift and carry up to 10 pounds
       occasionally, stand and/or walk up to 2 hours in an 8 hours workday, and sit up to
       6 hours in an 8 hour workday. The claimant can never climb ladders, ropes or
       scaffolds, balance, kneel, crouch or crawl, but he can occasionally climb ramps and
       stairs, and stoop. The claimant can frequently handle and finger with the right hand.
       He must avoid extreme cold weather, extreme heat, exposure to sunlight, humidity,
       and excessive vibration. The claimant must avoid irritants, such as fumes, odors,
       dust, gases and poorly ventilated areas. He must also avoid operational control of
       moving machinery, unprotected heights and hazardous machinery. Due to his
       mental impairments, the claimant is limited to simple, routine and repetitive tasks,
       which may required detailed instructions, but do not involve complex tasks. The
       work must be in an environment free of fast-paced production requirements and
       involve only simple, work-related decision, and few, if any, work place changes.
       He cannot have any interaction with the public. He can work around co-workers,
       but he can have only occasional interaction with co-workers.

Tr. 14. Based on the testimony of a vocational expert, the ALJ concluded that Nauman’s RFC

would allow him to work as a lens inserter, wire wrapper, and production checker—jobs that exist

in significant numbers in the national economy. Tr. 19. The ALJ therefore concluded that Nauman

was not under a “disability” as that term is defined in the Act. Tr. 10–20. As the Appeals Council

subsequently denied Plaintiff’s request for review, Tr. 1–4, the ALJ’s decision constitutes the final

decision of the Commissioner subject to judicial review.


                                                 2
 II.   STANDARD

       The Court must affirm the Commissioner’s denial of social security benefits “if substantial

evidence in the record as a whole supports the ALJ’s decision.” Milam v. Colvin, 794 F.3d 978,

983 (8th Cir. 2015). “Substantial evidence is less than a preponderance, but is enough so that a

reasonable mind would find it adequate to support the ALJ’s conclusion.” Singh v. Apfel, 222 F.3d

448, 451 (8th Cir. 2000).      “[A]s long as substantial evidence in the record supports the

Commissioner’s decision, [the Court] may not reverse it because substantial evidence also exists

in the record that would have supported a contrary outcome, or because [the Court] would have

decided the case differently.” Andrews v. Colvin, 791 F.3d 923, 928 (8th Cir. 2015) (quotation

marks and citation omitted). The Court must “defer heavily to the findings and conclusions of the

Social Security Administration.” Michel v. Colvin, 640 F. App’x 585, 592 (8th Cir. 2016)

(quotation marks and citations omitted).


III.   DISCUSSION

       Nauman argues that the ALJ failed to provide reasons supported by substantial evidence

for discounting the opinion of Nauman’s treating oncologist and an examining phycologist, and

that the ALJ failed to develop the record as to Nauman’s mental abilities before formulating an

RFC assessment. Nauman contends that these errors make the RFC deficient, and therefore

remand is appropriate.

       The RFC is “the most a claimant can still do despite [his] physical or mental limitations.”

Swink v. Saul, 931 F.3d 765, 769 (8th Cir. 2019) (quoting 42 U.S.C. § 404.1520(a)(1)). An RFC

must be “based on all of the relevant evidence, including the medical records, observations of

treating physicians and others, and an individual’s own description of [his] limitations.” Myers v.

Colvin, 721 F.3d 521, 527 (8th Cir. 2013) (quotations omitted). In determining the RFC, “a



                                                3
treating physician’s opinion is generally entitled to substantial weight,” but such an opinion “does

not automatically control in the face of other credible evidence on the record that detracts from

that opinion.” Brown v. Astrue, 611 F.3d 941, 951 (8th Cir. 2010) (quoting Heino v. Astrue, 578

F.3d 873, 880 (8th Cir. 2009)). When “discount[ing] a treating physician’s opinion, [the ALJ]

should give good reasons for doing so.” Id.

       Dr. Raj Rangineni, Nauman’s treating oncologist, provided the following medical

opinions: a brief letter dated January 8, 2014, Tr. 610; a check-the-box form titled “MEDICAL

SOURCE STATEMENT – MENTAL” and a similar “MEDICAL SOURCE STATEMENT –

PHYSICAL” that was accompanied by a written explanation of Nauman’s treatment and

symptoms, each dated October 13, 2016, Tr. 528–33; and another set of source statements similar

to those submitted in October 2016 that were dated December 5, 2017, Tr. 543–48.

       These opinions generally advised that Nauman could occasionally lift up to 10 pounds,

occasionally use his hands or arms, stand for up to two hours in a day and sit for four hours, but

would need to change positions every 15 minutes, would require frequent breaks, would be off-

task 25% of the time and absent at least four days per month. Tr. 532–33, 544–45. The ALJ

afforded “partial weight” to Dr. Rangineni’s opinion, incorporating his recommended limits on

lifting, standing and walking in the RFC, but not Dr. Rangineni’s recommendations regarding

nonexertional limits, Nauman’s ability to sit or be on task, or Dr. Rangineni’s opinion regarding

Nauman’s likely absences from work. Tr. 17. The ALJ concluded that, unlike the some of the

physical limitations set forth by Dr. Rangineni,

       the limitations in sitting and other nonexertional limitations that would warrant a
       finding of disability are not supported by the mild objective findings on
       examination or tests. The claimant even testified that he does not really have issues
       with sitting. Further, the limitations regarding sitting, being off task and having
       frequent absences are not supported by Dr. Ragineni’s [sic] his own treatment notes
       or the overall evidence. Moreover, these opinions are often vague and conclusory



                                                   4
          statements without any medical findings to support them. . . . Furthermore, Dr.
          Ragineni indicated in January 2014 that the claimant had treated lymphoma with
          chemotherapy and radiation therapy and continues to have chronic issues with
          pancreatitis and pain . . . but this statement is not an opinion and was made well
          before the claimant’s alleged amended onset date and not regarding the pertinent
          period.

Tr. 17.

          Nauman contends that the ALJ erred by failing to specify which tests or examinations the

ALJ deemed mild and inconsistent with Dr. Rangineni’s opinion or how they related to Nauman’s

functioning, particularly with respect to Nauman’s gastroparesis. Doc. 9, p. 11. However, in

discussing Nauman’s allegations regarding his abdomen, nausea and vomiting, the ALJ compared

two upper GI endoscopies, and noted that despite new complaints of diarrhea in 2017, the test

returned essentially the same findings and did not result in additional treatment. Tr. 15, 642–43,

656–57. The ALJ also considered a CT scan of Nauman’s abdomen and pelvis, which showed

mild prominence of the proximal small bowel without evidence of high-grade obstruction and no

mass, and concluded that the results did not support additional physical restrictions. Tr. 15, 741.

The ALJ also emphasized that Nauman usually reports levels of pain between 2 and 4, where 10

is the highest, and also indicated that his pain medication improves his functioning. Tr. 16, 292–

320, 612–24. Regarding Nauman’s hip fracture, the ALJ discussed x-rays showing screw fixation

and satisfactory alignment, Tr. 16, 555, 557, and found that objective evidence consistent with

Nauman’s own reports to his doctor that he was “doing well” with “no complaints.” Tr. 502–04.

Finally, the ALJ noted that an MRI of the brain was inconsistent with Nauman’s alleged memory

problems. Tr. 16, 561. Thus, the ALJ both specified which objective tests or examinations were

inconsistent with the more restrictive limitations set forth in Dr. Rangenini’s opinion.

          Second, Nauman argues that the ALJ erred by failing to indicate what evidence

contradicted, or failed to support, Dr. Rangineni’s opinion regarding Nauman’s ability to sit, stay



                                                  5
on task and be present at work. Doc. 9, p. 12. However, in addition to the evidence discussed

above regarding Nauman’s digestive issues and pain, the ALJ highlighted evidence in the record

indicating that Nauman spent much of 2016 doing construction work and concluded that such work

“suggest[s] that [Nauman] is much more physically capable than alleged.”             Tr. 16–17,

B20F/1,10,16. This analysis supports the ALJ’s conclusions that parts of Dr. Rangineni’s opinion

are not supported by the record.

       More specifically, Nauman argues Dr. Rangineni’s opinion regarding ability to stay on task

and be present is supported by Dr. Rangineni’s documentation of Nauman’s digestive issues and

records showing that Nauman was treated by a gastroenterologist and pain management specialist.

However, Dr. Rangineni’s records generally show only mild complaints, if any, regarding

gastrointestinal issues. See, e.g., Tr. 749–50 (“Denies any nausea or vomiting. No constipation.

Mild diarrhea . . . Complains of mild diarrhea at this point” in January 2017), 760 (“Denies any

nausea or vomiting. No constipation. No diarrhea” in December 2016), 769 (same in October

2016), 264 (same in March 2015), 276 (same in November 2014 but adding “Abdominal pain in

left flank area”), 290 (“No constipation, No diarrhea. Nausea. Abdominal pain post pancreatitis,

improving” in July 2014).     Moreover, records from Nauman’s pain specialist indicate that

medication managed and controlled Nauman’s pain, Tr. 16, and records from Nauman’s

gastroenterologist show that Zofran and Phenergan treat Nauman’s nausea “pretty well,” Tr. 659.

Finally, the treatment recommended by Nauman’s gastroenterologist suggests that Nauman’s

conditions are mild. Tr. 643 (“Discharge patient to home. Await pathology. Return to my office

in 6 months.”), 647 (“Use fiber, for example Citrucel, Fibercon, Konsyl or Metamucil.”), 653

(prescribing dicyclomine for abdominal pain and diarrhea, noting that Nauman “is not particularly




                                               6
compliant with dietary modification for his gastroparesis” but to continue with Zofran as needed),

657 (“discharge patient to home. Gastroparesis diet. Use metoclopramide.”).

       Therefore, the ALJ provided reasons for discounting portions of Dr. Rangineni’s opinion

regarding Nauman’s physical limitations, and those reasons were adequately supported by the

record as a whole.

       With respect to his mental limitations, Nauman argues that the ALJ erred by finding Dr.

Rangineni’s opinion regarding Nauman’s confusion and memory problems to be outside Dr.

Rangineni’s area of expertise and argues that the ALJ failed to specify what kind of mental health

treatment would have supported Dr. Rangineni’s opinion. Dr. Rangineni advised that Nauman

suffers from memory lapses and confusion, conditions that may be related to his past

chemotherapy. Tr. 531, 543. He further noted that some of the medications prescribed for

Nauman’s physical conditions cause drowsiness. Tr. 531, 543. Based on these issues, Dr.

Rangineni advised that Nauman has marked limitations in his ability to understand and remember

and his ability to maintain sustained concentration and persistence. As with his opinions regarding

Nauman’s physical limitations, Dr. Rangineni further advised that Nauman would be “off task”

approximately 25% of the time or more and miss four days of work per month. Tr. 528–29, 547–

48.

       The ALJ gave “little weight” to Dr. Rangineni’s opinion regarding Nauman’s mental

limitations. Tr. 17. Specifically, the ALJ said that confusion and memory lapses “are not medical

diagnoses, as indicated, and are opinions regarding mental symptoms, which are outside [Dr.

Rangineni’s] area of expertise.” Id. The ALJ also found that the “limitations regarding . . . being

off task and having frequent absences are not supported by . . . his own treatment notes or the

overall evidence,” stated that “[t]he medical evidence of record contains little to no




                                                7
contemporaneous medical health treatment notes supporting such restrictive limits, but only

contains Medical Source Statements” based on subjective evidence, and described Dr. Rangineni’s

opinion as conclusory. Id. However, the ALJ noted that Dr. Rangineni’s opinion had not been

ignored, id., and limited the Nauman’s RFC to simple, routine and repetitive tasks in an

environment that is free of fast-paced production requirements and requires only simple, work-

related decisions. Tr. 14.

       There is substantial evidence in the record as a whole to support the ALJ’s decision to

discount, in part, Dr. Rangineni’s opinion on mental limitations. First, Dr. Rangineni’s opinion

relied on Nauman’s subjective complaints. Tr. 16. With respect to Nauman’s subjective account

of his symptoms, the ALJ specifically provided reasons to conclude the severity of his limitations

were not as great as Nauman alleged. The ALJ repeatedly relied on his ability to work various

temporary jobs. Tr. 16–18. As noted above, the record reflects that Nauman was “working

regularly over the summer doing construction” in 2017, Tr. 612, and appears to have been working

since at least as early as December 2016, Tr. 618, 621. Based in part on this evidence, the ALJ

concluded that Nauman was, indeed, able to work after his alleged onset date, and that his mental

limitations did not preclude him from “performing simple, routine, and repetitive work” as

described in the RFC. Tr. 16. Especially because this time frame coincides with the time in which

Nauman first reported his confusion, Tr. 797, the record supports the ALJ’s conclusion that

Nauman’s confusion and memory issues were not disabling.2




2
 The Court would reach the same conclusion even if the ALJ erred by discounting Dr. Rangineni’s
opinion based on his lack of mental health expertise. Given the other reasons for the ALJ’s
decision to discount Dr. Rangineni’s opinion, it is clear that any such error is harmless.



                                                8
       For similar reasons, the Court finds the ALJ’s decision to discount the opinion of Bill

Graham, PhD, is supported by substantial evidence. This is especially so given the extreme

limitations contained in Dr. Graham’s opinion. (Tr. 18, 537-539)

       Finally, Nauman argues that the ALJ should have developed the record with respect to his

mental limitations before determining the RFC. According to Nauman, additional development is

required because the ALJ found that Nauman had cognitive and psychiatric conditions that

constitute severe impairments, and the ALJ discounted the medical source opinions that addressed

Nauman’s mental limitations. However, while a claimant’s “RFC is a medical question that must

be based on ‘some medical evidence[,]’” Julin v. Colvin, 826 F.3d 1082, 1089 (8th Cir. 2016), it

need not be supported by a specific medical opinion. Myers, 721 F.3d at 526–27. Here, the ALJ

incorporated portions of the medical source opinions in to the RFC—but only those that were

supported by the medical evidence and the record as a whole—and made a determination that is

supported by substantial evidence. Accordingly, the ALJ did not err by failing to further develop

the record.


IV.    CONCLUSION

       Because it is supported by substantial evidence in the record as a whole, the Court affirms

the ALJ’s decision.



                                                    s/ Nanette K. Laughrey
                                                    NANETTE K. LAUGHREY
                                                    United States District Judge

Dated: August 29, 2019
Jefferson City, Missouri




                                                9
